


Exhibit 10.13

 

Summary Sheet for Executive Officer Compensation

Base Salary

In December 2007, the Compensation Committee of the Board of Directors made
determinations with respect to the salaries to be paid to executive officers in
2008 and the bonuses and stock options to be awarded to the executive officers
for services in 2007 as follows:

 

Name

 

2008 Annual
Base Salary

 

2007 Annual
Bonus

 

Stock Options
Awarded

 

Mark S. Gorder,
President and Chief Executive Officer

 

$

350,000

 

$

64,200

 

25,000

 

Scott Longval,
Chief Financial Officer and Treasurer

 

$

165,000

 

$

13,000

 

15,000

 

Steven M. Binnix,
Vice President and General Manager of RTI Electronics

 

$

175,000

 

$

15,600

 

10,000

 

Christopher D. Conger,
Vice President, Research and Development

 

$

185,000

 

$

14,560

 

20,000

 

Michael P. Geraci,
Vice President, Sales and Marketing

 

$

200,000

 

$

15,600

 

20,000

 

Dennis L. Gonsior,
Vice President, Global Operations

 

$

185,00

 

$

14,560

 

20,000

 

Greg Gruenhagen
Vice President of Corporate Quality

 

$

125,000

 

 

(not eligible)

 

10,000

 

 

The exercise price of the stock options is equal to $14.70 per share, the
closing price of the common stock of the Company on the date of the Compensation
Committee meeting. The options will vest in three equal, annual installments
beginning one year after the date of grant, except that they will become
immediately exercisable upon a “change in control” as defined in the 2006 Equity
Incentive Plan or upon the death or disability of the recipient, and will expire
ten years after the date of grant, unless terminated earlier by the terms of the
option.

 

2008 Bonus Plan

 

The Compensation Committee also approved the 2008 Bonus Plan (the “Bonus Plan”),
which is not set forth in a written agreement. Pursuant to the Bonus Plan, each
of the executive officers is eligible to receive a cash bonus based on the
Company exceeding certain earnings per share target amounts for the fiscal year
2008 (calculated after giving effect to any bonuses accrued under the Bonus
Plan) and the achievement of certain strategic objectives. Depending upon the
earnings per share target amount and the achievement of the strategic
objectives, Mr. Gorder is eligible to receive a bonus up to 110% of his base
salary and each of the other Named Executive Officers are eligible to receive a
bonus up to 55% of their respective base salary.

 

Plans and Other Arrangements

 

The executive officers are also eligible to participate in the Company’s
broad-based benefit programs generally available to its salaried employees,
including health, disability and life insurance programs, and qualified 401(k)
plan.

 



--------------------------------------------------------------------------------